Citation Nr: 1403261	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-49 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).  

2.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2006 rating decision denied service connection for PTSD on the basis that a diagnosis of PTSD was not shown.

2.  Evidence received since the March 2006 rating decision was not previously considered by agency decision makers and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal (i.e. reopening of the claim for entitlement to service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

New and Material Evidence 

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

A claim of service connection for PTSD was originally denied in March 2006 on the basis that a diagnosis of PTSD was not shown.  The Veteran did not file a notice of disagreement regarding the March 2006 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran did not submit any information or evidence within one year of the March 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

The RO received the instant petition to reopen the claim in September 2009.  Since the last rating decision the evidence includes VA treatment records providing a diagnosis of PTSD.  The evidence received is new, as it was not previously considered the RO.  The evidence showing a current diagnosis of PTSD is also material as lack of a diagnosis was the basis for the prior denial.  Accordingly, new and material has been received to warrant reopening of the claim of service connection for PTSD.


ORDER

The petition to reopen the claim of entitlement for service connection for PTSD is granted.



REMAND

Having reopened the claim of entitlement to service connection for PTSD, additional development is necessary.  The claim has thus been broadened to include other psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran has contended, including at his August 2012 hearing, that he has PTSD due to personal assaults in service.  There are specific notice and development requirements in a PTSD claim based on personal assault.  See VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009), see also Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedural Manual evidentiary procedures apply in PTSD personal assault cases).

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2013).  Although the Veteran was sent VCAA notice in September 2009, this letter did not conform to the notice regarding claims based on personal assault/military sexual trauma.

Additionally, at his August 2012 hearing, the Veteran indicated that he had recently received additional psychiatric treatment at a VA medical facility.  The most recent VA medical records associated with the Veteran's claim file are dated in July 2011; on remand his file must be updated with any pertinent treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a PTSD personal assault stressor letter in accordance with 38 C.F.R. § 3.304(f)(5) , to include taking the steps identified in M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17 of the VA Adjudication Procedure Manual for developing claims for service connection for PTSD based on personal trauma.

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his psychiatric disorder.  After he has signed the appropriate releases, those records not already associated with the claims folder, must be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

3.  Afford the Veteran a VA examination by a psychologist or psychiatrist, if possible by an examiner who has not previously examined the Veteran, to determine the nature and etiology of any psychiatric disability.  The claims file must be reviewed by the examiner and all necessary tests are to be conducted.  

The examiner is to opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder (to include, but not limited to PTSD and depressive disorder) had onset during service or is otherwise causally related to service, to include his alleged military sexual trauma and personal assaults therein.  

A complete rationale for any opinion offered must be provided. 

4.  If the benefit sought remains denied, the Veteran and his representative must be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


